
	

114 HR 4132 IH: Preserving State Rights Act
U.S. House of Representatives
2015-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4132
		IN THE HOUSE OF REPRESENTATIVES
		
			November 30, 2015
			Mr. Poliquin introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend section 320301 of title 54, Unites States Code, to require approval of affected States
			 before national monuments may be designated under that section, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Preserving State Rights Act. 2.Condition for Presidential proclamation of national monumentsSection 320301 of title 54, United States Code, is amended—
 (1)by striking The President and inserting the following:  (1)In generalSubject to paragraph (2), the President; and
 (2)by adding at the end the following:  (2)ConditionsProclamations may be made under paragraph (1) only for national monuments that have been approved by the State legislature and the Governor of each State in which the national monument would be located..
			
